Citation Nr: 1431314	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
A review of the Virtual VA electronic claims file shows documents that are either not pertinent to the present appeal or duplicative of the documents within the paper claims file.  The Veterans Benefits Management System paperless claims processing system contains no documents for this appeal.
 
The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a low back disorder that is related to service.

2.  The Veteran has a left hip disorder that is related to service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran's left hip disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the service connection claims are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

This case was previously before the Board in February 2012 at which time it was remanded for additional development.  Although the RO has not complied with the remand directives in that no supplemental statement of the case was issued that readjudicated the claims on appeal, the Board finds there is no prejudice to the Veteran to proceeding as these claims are granted herein.  

Merits of the claims

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also 38 C.F.R. § 3.303(a).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Post service treatment records from January 2010 show the Veteran presently has diagnoses of chronic lumbar degeneration and severe degenerative joint disease of the left hip.  Therefore, he has present disabilities.

The Veteran service personnel records indicate he served in Vietnam from March to December 1970 as a light weapons infantryman.  He is in receipt of the Combat Infantrymans Badge.  He has asserted that part of his duties included jumping from helicopters and carrying heavy packs on his back for long distances.  The Veteran contends that these activities caused stress on his joints and resulting back and hip pain that he has continuously experienced since that time.  The Board finds the Veteran to be credible and that he has an in-service event.  38 U.S.C.A. § 1154(b). 

Thus, the issue for resolution is nexus.  The Veteran submitted a June 2008 letter from his physician, in which the physician opined that the reason for his hip and low back degeneration was his military service.  The Veteran underwent a VA examination in March 2012.  Upon a review of the claims file, the examiner opined that the Veteran's left hip and low back disorders were as least as likely as not due to service given his multiple jumps and carrying heavy packs on missions.  The examiner noted the Veteran's various combat duties.  

The Board finds, in particular, the VA opinions adequate to support a nexus between the Veteran's current disabilities and his military service.  The opinions are based upon a review of the relevant evidence of record and provide a supporting rationale.  Therefore, the evidence is in favor of the Veteran's claims and they are granted.  


ORDER

Service connection for a low back disorder is granted.

Service connection for a left hip disorder is granted.  



REMAND

A remand is necessary for the RO to issue a supplemental statement of the case, readjudicating the Veteran's claim of service connection for hypertension.

When a is remanded by the Board, the AOJ will complete the additional development of the evidence or procedural development required and will then, if the claim is not granted, issue an SSOC concerning the additional development pertaining to those issues in accordance.  38 C.F.R. §§ 19.31, 19.38. 

Here, in a February 2012 remand, the Board requested that an examination and opinion be obtained regarding the hypertension claim, and an SSOC be issued.  Although an examination was obtained, it did not address aggravation, and no SSOC was issued; another remand is thus required to comply with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the etiology of the Veteran's hypertension from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II.  

2.  Thereafter, the RO should readjudicate the Veteran's claim regarding service connection for hypertension. Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


